Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

            The preliminary amendment filed on 3/23/2020 has been entered.

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) On page 12, lines 19, 21 and 22, after “passageway”, --52-- should be added.  Note Fig.9.
(2) On page 12, line 22, after “extender”, --90-- should be added.
(3) On page 12, line 22, “90” should be deleted.
(4) On page 12, line 32, after “step”, --102-- should be added.  Note Fig.11.  
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(a)
1.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


          (1) Claim 4 is directed to the embodiment shown Fig.11 and is improperly dependent from claim 1 which is directed to the embodiment shown in Figs.8-9.  There is no description in the specification or showing in the drawings of the embodiment of Fig.11 in combination with the embodiment of Figs.8-9.
          (2) Claims 5-9 are directed to the embodiments shown Figs.6-7 and are improperly dependent from claim 1 which is directed to the embodiment shown in Figs.8-9.  There is no description in the specification or showing in the drawings of the embodiment of Figs.6-7 in combination with the embodiment of Figs.8-9.

Claim Rejection - 35 U.S.C. 112(b)
1.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 4, 10, 11 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) Claim 4 is misleading because as the disclosed invention is understood the guard extender does not comprise a step.  As shown in Fig.11 and described on page 12, lines 32-33 of the specification, a small step 1-2 exists between the guard contact surface 30 and the extension contact surface 46 because the two surfaces 30,46 are not flush with each other as seen in Fig.11.  
          (2) In claim 10, lines 2-3, “at least a portion” is vague and should read --the transverse portion--.  Note line 23 of claim 1, Figs.8-9 and page12, lines 6-7 of the specification.        
          (3) In claim 11, line 2, “substantially continuous” is indefinite because the specification does not provide some standard for measuring that degree.  
          (4) In claim 13, line 1, “The hair cutting device” has no clear antecedent basis and should read --A hair cutting device--.

Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 1-3, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. Patent No. 2,974,412) in view of Werner (U.S. Patent Application Publication No. 2016/0075039).
           Regarding claim 1, Clark discloses a cutting unit (1,9,10) for a hair cutting device comprising:
           a cutting blade (10);
           a guard (9) comprising a blade-facing surface (S1, see Fig.3 as annotated below) at a cut location;

    PNG
    media_image1.png
    378
    842
    media_image1.png
    Greyscale

          a planar guard contact surface (S2) for contacting skin of a user;
          wherein the guard contact surface (S2) is angled with respect to the blade-facing surface (S1, see annotated Fig.3); 
           a guard extender (1) separate from the guard (9), wherein the guard extender (1) comprises a planar extension contact surface (S3, see annotated Fig.3) configured to cooperate with the guard contact surface (S2) to provide an extended contact zone (Z, see annotated Fig.3) across the guard (9) and the guard extender (1) for contacting skin of a user,
         wherein the blade-facing surface (S1) and the guard contact surface (S2) converge towards a tip (T, see annotated Fig.3) of the guard (9), wherein a cutting direction (D, see annotated Fig.3) extends along the guard contact surface (S2) towards the tip (T), and wherein the guard extender (1) configured so that the extension contact surface (S3) is rearward of the guard contact surface (S2) with respect to the cutting direction (D), and 
          wherein the extension contact surface (S3) has a transverse extent (E, see Fig.1 as annotated below) along an axis perpendicular to the cutting direction (D), wherein there is a gap (G, see annotated Fig.1) along the cutting direction (D) between the guard contact surface (S2) and at least a transverse portion (P, see annotated Fig.1) of the extension contact surface (S3) substantially as claimed except Clark lacks a blade carrier for carrying the cutting blade (10) and a plurality of hair-receiving slots extending between the guard contact surface (S2) and the blade-facing surface (S1).  

    PNG
    media_image2.png
    420
    833
    media_image2.png
    Greyscale

            Werner shows a cutting unit (50) comprising a blade carrier (62) for carrying a cutting blade (74) of the cutting unit, and a guard (54) having a plurality of hair-receiving slots (114, see Fig.5).
            Thus, it would have been obvious to one skilled in the art to modify Clark by providing the cutting unit with a blade carrier and a plurality of hair-receiving slots to facilitate carrying the cutting blade (74) and feeing hair toward the cutting blade (74), respectively as taught by Werner. 
           Regarding claim 2, Clark’s guard extender (1) is mounted to the guard (9, see Fig.3).
           Regarding claim 3, Clarks’ guard extender (1) is removably mounted to the guard (9, see Fig.3 and column 2, lines 4-5).
           Regarding claim 11, Clark’s extension contact surface (S3) comprises at least one side support (S, see annotated Fig.1) which is substantially continuous with the guard contact surface (S3).
           Regarding claim 13, Clark’s shows a hair cutting device (see Fig.3) comprii9sng a housing unit (11) and a cutting unit (1,9,10) as modified in claim 1.
3.       Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. Patent No. 2,974,412) in view of Werner (U.S. Patent Application Publication No. 2016/0075039) as applied to claim 1 above, and further in view of Buck, Jr. et al. (U.S. Patent No. 9,545,729, hereinafter “Buck”).
          Regarding claim 12, Clark as modified shows all the claimed structure except the guard (9) is not movable.
          Buck shows a cutting unit (16) having a guard (18) movable along a blade carrier (74) carrying a cutting blade (20), wherein the guard (18) is movable along the blade carrier (74) to vary the cutting length of the cutting unit (16, see Figs.8 and 8A).
          Thus, it would have been obvious to one skilled in the art to further modify Clark by making the guard (9) movable relative to the cutting blade (10) and its blade carrier to allow for cutting length adjustment as taught by Buck.   
Indication of Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724